                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     NICHOLAS MELUCCI,                                  Case No. 19-CV-01372-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER APPOINTING LEAD
                                                                                            PLAINTIFF AND LEAD COUNSEL
                                  14              v.
                                                                                            Re: Dkt. Nos. 15, 17, 24, 29, 32, 58
                                  15     CORCEPT THERAPEUTICS
                                         INCORPORATED, et al.,
                                  16
                                                        Defendants.
                                  17

                                  18          This case is a putative securities class action brought against Defendant Corcept
                                  19   Therapeutics Incorporated (“Corcept”); its President and Chief Executive Officer, Joseph K.
                                  20   Belanoff; and its Chief Financial Officer, Charles Robb. Plaintiffs in this action consist of
                                  21   “persons and entities that purchased or otherwise acquired Corcept securities between August 2,
                                  22   2017 and February 5, 2019, inclusive (the ‘Class Period’).” ECF No. 1 (“Compl.”) ¶ 1. Before
                                  23   the Court are four outstanding Motions for Appointment as Lead Plaintiff and Approval of Lead
                                  24   Counsel.
                                  25   I. BACKGROUND
                                  26          Corcept is a “pharmaceutical company that purports to develop medications to treat severe
                                  27   metabolic, oncologic, and psychiatric disorders by modulating the effect of cortisol.” Id. ¶ 2.
                                  28                                                    1
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   Plaintiffs allege that, throughout the Class Period, Corcept’s “positive statements about the

                                   2   Company’s business, operations, and prospects were materially misleading and/or lacked a

                                   3   reasonable basis,” in light of the following:

                                   4          (1) that the Company had improperly paid doctors to promote its drug Korlym; (2)
                                              that the Company aggressively promoted Korlym for off-label uses; (3) that the
                                   5          Company’s sole specialty pharmacy was a related party; (4) that the Company
                                              artificially inflated its revenue and sales using illicit sales practices through a related
                                   6
                                              party; (5) that such practices are reasonably likely to lead to regulatory scrutiny.
                                   7
                                       Id. at ¶ 8. Plaintiffs claim that, as the public became aware of the truth, the revelations gradually
                                   8
                                       impacted the share price, culminating in “significant losses and damages.” See id. ¶¶ 3–9.
                                   9
                                              After the instant suit was filed and notice publicized regarding the pendency of this case,
                                  10
                                       the Court received five motions to appoint lead plaintiff and approval of lead counsel. The first is
                                  11
                                       Plaintiff Robert Baffa’s motion for appointment of Baffa as lead plaintiff and approval of Baffa’s
                                  12
Northern District of California
 United States District Court




                                       selection of counsel. ECF No. 15. The second motion was filed by Plaintiffs Ferraro Family
                                  13
                                       Foundation, Inc. and James L. Ferraro (collectively, the “Ferraro Group”), requesting appointment
                                  14
                                       of the group as lead plaintiff and approval of its selection of counsel. ECF No. 17. The third is
                                  15
                                       Plaintiff Bucks County Employees Retirement Fund’s (“BCERF”) motion for appointment of
                                  16
                                       BCERF as lead plaintiff and approval of its selection of counsel. ECF No. 24. The fourth is
                                  17
                                       Plaintiff Nicholas Melucci’s motion for appointment of Melucci as lead plaintiff and approval of
                                  18
                                       its selection of counsel. ECF No. 29. The fifth is Plaintiff Nova Scotia Health Employees
                                  19
                                       Pension Plan’s (“NSHEPP”) motion for appointment of NSHEPP as lead plaintiff and approval of
                                  20
                                       its selection of counsel. ECF No. 32.
                                  21
                                              Baffa withdrew his motion, ECF No. 44, as did BCERF, ECF No. 42. The Court denied a
                                  22
                                       stipulation by the Ferraro Group and NSHEPP proposing a co-lead plaintiff structure, ECF No. 55,
                                  23
                                       after which BCERF filed a response purporting to renew its motion to serve as lead plaintiff and
                                  24
                                       for approval of its choice of counsel.1 ECF No. 58.
                                  25

                                  26   1
                                         Following the Court’s denial of the joint stipulation, the Ferraro Group and NSHEPP filed letter
                                  27   “responses” to the denial. See ECF Nos. 56, 57. The parties are advised that the Court does not
                                       allow such filings and will not consider them in the future.
                                  28                                                      2
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   II. LEGAL STANDARD

                                   2          The Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u–4, governs the

                                   3   selection of a lead plaintiff in private securities class actions. In the PSLRA’s own words, this

                                   4   plaintiff is to be the “most capable of adequately representing the interests of class members.” 15

                                   5   U.S.C. § 78u–4(a)(3)(B)(i). Under the PSLRA, a three-step process determines the lead plaintiff.

                                   6   In re Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002). First, the first plaintiff to file an action

                                   7   governed by the PSLRA must publicize the pendency of the action, the claims made, and the

                                   8   purported class period “in a widely circulated national business-oriented publication or wire

                                   9   service.” 15 U.S.C. § 78u–4(a)(3)(A)(i)(I). This notice must state that “any member of the

                                  10   purported class may move the court to serve as lead plaintiff.” 15 U.S.C. § 78u–4(a)(3)(A)(i)(II).

                                  11          Second, the court must select the presumptive lead plaintiff. See In re Cavanaugh, 306

                                  12   F.3d at 729–30 (citing 15 U.S.C. § 78u–4(a)(3)(B)(iii)(I)). In order to determine the presumptive
Northern District of California
 United States District Court




                                  13   lead plaintiff, “the district court must compare the financial stakes of the various plaintiffs and

                                  14   determine which one has the most to gain from the lawsuit.” Id. at 730 (footnote omitted). Once

                                  15   the district court identifies the plaintiff with the most to gain, the district court must determine

                                  16   whether that plaintiff, based on the information he provides, “satisfies the requirements of Federal

                                  17   Rule of Civil Procedure 23(a), in particular those of ‘typicality’ and ‘adequacy.’” Id. If he does,

                                  18   that plaintiff becomes the presumptive lead plaintiff. Id. If not, the court turns to the plaintiff with

                                  19   the next-largest financial stake and determines whether that plaintiff satisfies the requirements of

                                  20   Rule 23. Id. The court repeats this process until it selects a presumptive lead plaintiff. Id.

                                  21          Third, those plaintiffs not selected as the presumptive lead plaintiff may “rebut the

                                  22   presumptive lead plaintiff's showing that it satisfies Rule 23’s typicality and adequacy

                                  23   requirements.” Id. (citing 15 U.S.C. § 78u–4(a)(3)(B)(iii)(II)). This is done by showing that the

                                  24   presumptive lead plaintiff either “will not fairly and adequately protect the interests of the class”

                                  25   or “is subject to unique defenses that render such plaintiff incapable of adequately representing the

                                  26   class.” 15 U.S.C. § 78u–4(a)(3)(B)(iii)(II)(aa)-(bb). If the court determines that the presumptive

                                  27   lead plaintiff does not meet the typicality or adequacy requirement, then it must return to step two,

                                  28                                                      3
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   select a new presumptive lead plaintiff, and again allow the other plaintiffs to rebut the new

                                   2   presumptive lead plaintiff’s showing. In re Cavanaugh, 306 F.3d at 731. The court repeats this

                                   3   process “until all challenges have been exhausted.” Id.

                                   4          Under the PSLRA, the lead plaintiff is given the right, subject to court approval, to select

                                   5   counsel to represent the class. 15 U.S.C. § 78u–4(a)(3)(B)(v). “[T]he district court should not

                                   6   reject a lead plaintiff's proposed counsel merely because it would have chosen differently.” Cohen

                                   7   v. U.S. Dist. Court, 586 F.3d 703, 711 (9th Cir. 2009). “[I]f the lead plaintiff has made a

                                   8   reasonable choice of counsel, the district court should generally defer to that choice.” Id. at 712.

                                   9   III. ANALYSIS
                                  10          In conformity with the procedure established by the PSLRA and the Ninth Circuit, the

                                  11   Court will determine which of the moving plaintiffs is presumptively the “most adequate

                                  12   plaintiff,” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I), and then whether any of the other purported class
Northern District of California
 United States District Court




                                  13   members have rebutted that presumption.2 Then, after the Court has selected the lead plaintiff, the

                                  14   Court will consider the lead plaintiff’s choice of counsel.

                                  15       A. The Court determines that the Ferraro Group is the presumptive lead plaintiff.
                                  16          1. The Ferraro Group has the largest financial interest in the relief.

                                  17          The Ferraro Group posits that it has the largest financial stake in the suit. ECF No. 50

                                  18   (“Ferraro Opp’n”) at 4–5. By contrast, NSHEPP argues that it has the largest financial interest

                                  19   when “assessed in terms of shares retained at the end of the Class Period.” ECF No. 51

                                  20   (“NSHEPP Opp’n”) at 4–5. The two remaining movants, BCERF and Melucci, do not argue that

                                  21   their financial interests in the litigation exceed those of the Ferraro Group and NSHEPP. See ECF

                                  22   Nos. 24, 29. The Court will first discuss the methodology it will use to assess which plaintiff has

                                  23   “the largest financial interest in the relief,” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb), and then apply

                                  24   that methodology.

                                  25

                                  26   2
                                         Because the parties do not dispute that the procedural requirements outlined above at the first
                                  27   step have been met, the Court does not further discuss these requirements. See ECF No. 13
                                       (providing notification that Plaintiff Melucci published notice of this action via Business Wire).
                                  28                                                     4
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                                  a. Methodology
                                   1
                                              The Ninth Circuit has provided limited guidance on how the district court should
                                   2
                                       “calculate each potential lead plaintiff’s interest in the litigation.” In re Cavanaugh, 306 F.3d at
                                   3
                                       730 n.4. District courts “may select accounting methods that are both rational and consistently
                                   4
                                       applied.” Id. Given this discretion, courts have used different methods, but have mostly equated
                                   5
                                       financial interest with either approximate economic losses suffered or potential recovery. See
                                   6
                                       Perlmutter v. Intuitive Surgical, Inc., No. 10-cv-03451-LHK, 2011 WL 566814, at *3 (N.D. Cal.
                                   7
                                       Feb. 15, 2011) (delineating the two different methods). Here, the movants evaluate financial
                                   8
                                       interest in the litigation using approximate economic losses, and, for reasons further explained
                                   9
                                       below, the Court will do so as well.
                                  10
                                              To evaluate approximate economic losses, courts frequently weigh four factors that were
                                  11
                                       first introduced in Lax v. First Merchants Acceptance Corp., 1997 WL 461036, at *5 (N.D. Ill.
                                  12
Northern District of California
 United States District Court




                                       Aug. 11 1997), and In re Olsten Corporation Securities Litigation, 3 F.Supp.2d 286, 295
                                  13
                                       (E.D.N.Y. 1998). See, e.g., Banerjee v. Avinger, Inc., No. 17-cv-03400-CW, 2017 WL 4552063,
                                  14
                                       at *2 (N.D. Cal. Oct. 11, 2017) (applying Lax-Olsten test); Vancouver Alumni Asset Holding, Inc.
                                  15
                                       v. Daimler AG, No. 16-02942-SJO, 2016 WL 10646304, at *2 (C.D. Cal. July 20, 2016) (same).
                                  16
                                       Under the Lax-Olsten test, courts consider: “(1) the number of shares purchased during the class
                                  17
                                       period; (2) the number of net shares purchased during the class period; (3) the total net funds
                                  18
                                       expended during the class period; and (4) the approximate losses suffered during the class period.”
                                  19
                                       In re Olsten, 3 F. Supp. at 295. Courts applying this test consider the factors together as a whole
                                  20
                                       to approximate each moving plaintiff’s losses. See, e.g., Vancouver Alumni Asset Holding, Inc.,
                                  21
                                       2016 WL 10646304, at *2–3.
                                  22
                                              NSHEPP argues that the Court should apply this test but should place determinative weight
                                  23
                                       on the second factor (net shares purchased). NSHEPP Opp’n at 4–5. But none of the cases cited
                                  24
                                       by NSHEPP apply Lax-Olsten in this way. Id. at 4. Instead, the courts that emphasize net shares
                                  25
                                       purchased (or the “retained shares”) are actually evaluating potential recovery, not approximate
                                  26
                                       losses under the four-factor test. See, e.g., Eichenholtz v. Verifone Holdings, Inc., No. 07-06140-
                                  27

                                  28                                                     5
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   MHP, 2008 WL 3925289, at *3–4 (N.D. Cal. Aug. 22, 2008); Perlmutter, 2011 WL 566814, at

                                   2   *6–*7. Those courts reason that certain losses from shares sold during the class period (and not

                                   3   retained at the end of the class period) may not be attributable to the alleged fraud and thus are

                                   4   likely not recoverable. See id.

                                   5          However, the net shares purchased analysis has limited usefulness here, where disclosures

                                   6   are made gradually and have multiple market impacts on share price. ECF No. 56 at 2.

                                   7   Indeed, courts have recognized this limitation and explained that a measure of “net shares

                                   8   purchased and a ‘retained shares’ calculation are less useful analytical tools where gradual

                                   9   disclosures are involved, because those methods assume a constant ‘fraud premium’ throughout

                                  10   the class period.” Mulligan v. Impax Labs., Inc., No. C-13-1037-EMC, 2013 WL 3354420 (N.D.

                                  11   Cal. July 2, 2013) (quoting Nicolow v. Hewlett Packard Co., 12-05980-CRB, 2013 WL 792642, at

                                  12   *4 n.5 (N.D. Cal. Mar. 4, 2013)). Here, for example, the Ferraro Group purchased more than four
Northern District of California
 United States District Court




                                  13   times the amount of shares that NSHEPP purchased during the class period. Ferraro Opp’n at 6.

                                  14   Moreover, the Ferraro Group only sold 5,690 shares during the class period prior to any corrective

                                  15   disclosures, and sold 275,000 shares only after the January 25, 2019 publication of the Southern

                                  16   Investigative Reporting Foundation report that caused the largest drop in Corcept stock prices,

                                  17   which led the Ferraro Group to suffer losses higher than any other movant. Id. Thus, a measure

                                  18   of loss based solely on shares retained at the end of the class period could easily undervalue a

                                  19   plaintiff’s potential recovery in cases like this one. In light of these deficiencies with the net

                                  20   shares purchased metric, the Court rejects NSHEPP’s proposed modification of the Lax-Olsten test

                                  21   that would emphasize that factor.

                                  22          Notably, for the same reasons, the Court finds the potential recovery analysis to be inferior

                                  23   to the approximate economic loss analysis. Assessing potential recovery in a case involving

                                  24   gradual disclosures would require fact-intensive loss causation inquiries that are not amenable to

                                  25   analysis at this stage of the proceedings. See Perlmutter, 2011 WL 566814, at *5 (describing the

                                  26   process of calculating compensable damages to be a “highly technical task that usually involves a

                                  27   battle of the experts”). The Court finds the approximate economic loss analysis to be the more

                                  28                                                      6
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   workable methodology and proceeds under that test.

                                   2               b. Application
                                   3           For the four potential lead plaintiffs, the four Lax-Olsten factors are as follows:

                                   4                                (1)                   (2)                  (3)                  (4)
                                                                 Shares               Net Shares           Net Funds          Approximate
                                   5
                                            Movant              Purchased             Purchased            Expended                Loss3
                                   6       Ferraro Group         305,690               25,000            $2,126,327.55        $1,828,049.77
                                                NSHEPP            72,000               72,000             $994,284.00          $135,244.00
                                   7             BCERF            10,562               10,562             $219,382.94           $93,366.54
                                                 Melucci           570                     0               $3,478.91             $3,478.91
                                   8
                                       See Ferraro Opp’n at 5. Three of the four factors weigh heavily in favor of the Ferraro Group and
                                   9
                                       strongly suggest that the Ferraro Group is the purported class member with the largest financial
                                  10
                                       stake in the litigation. The remaining factor, net shares purchased, weighs in favor of NSHEPP.
                                  11
                                       Considering all four factors together, the Court determines that the Ferraro Group is the clear
                                  12
Northern District of California
 United States District Court




                                       frontrunner in terms of approximate losses. Thus, the Court finds that the Ferraro Group has “the
                                  13
                                       largest financial interest in the relief sought by the class,” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb),
                                  14
                                       and proceeds to evaluate whether the Ferraro Group also satisfies Rule 23(a).
                                  15
                                               2. The Ferraro Group also satisfies the requirements of Rule 23(a).
                                  16
                                               In addition to having the largest financial stake in this litigation, the Court finds that the
                                  17
                                       Ferraro Group has also established that it satisfies the requirements of Rule 23(a), particularly
                                  18
                                       typicality and adequacy. See In re Cavanaugh, 306 F.3d at 732 (“Once it determines which
                                  19
                                       plaintiff has the biggest stake, the court must appoint that plaintiff as lead, unless it finds that he
                                  20
                                       does not satisfy the typicality or adequacy requirements.”). This showing need not be as thorough
                                  21
                                       as what would be required on a class certification motion. See Zhu v. UCBH Holdings, Inc., 682
                                  22
                                       F. Supp. 2d 1049, 1053 (N.D. Cal. 2010).
                                  23
                                               The test for typicality asks “whether other members have the same or similar injury,
                                  24

                                  25   3
                                        The Court utilizes a “last-in-first-out” (“LIFO”) method for calculating total losses, which
                                  26   comports with “[t]he weight of authority” and avoids artificially inflating losses with market
                                       activity outside of the class period. See Markette v. XOMA Corp., No. 15-cv-03425-HSG, 2016
                                  27   WL 2902286 (N.D. Cal. May 13, 2016) (quoting Bodri v. Gopro, Inc., No. 16-cv-00232-JST,
                                       2016 WL 1718217, at *3 (N.D. Cal. Apr. 28, 2016)).
                                  28                                                     7
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   whether the action is based on conduct which is not unique to the named plaintiffs, and whether

                                   2   other class members have been injured by the same course of conduct.” Hanon v. Dataproducts

                                   3   Corp., 976 F.2d 497, 508 (9th Cir. 1992) (quoting Schwartz v. Harp, 108 F.R.D. 279, 282 (C.D.

                                   4   Cal. 1985)); In re Diamond Foods, Inc., Sec. Litig., 281 F.R.D. 405, 408 (N.D. Cal. 2012). In this

                                   5   case, like all other purported class members, the Ferraro Group purchased Corcept securities

                                   6   during the Class Period, at prices artificially inflated by the alleged misstatements, and suffered

                                   7   damages as a result. See Ferraro Opp’n at 6–7. The Ferraro Group’s claims appear to be identical

                                   8   to the claims of other members of the putative class, thus satisfying the typicality requirement for

                                   9   purposes of lead plaintiff appointment. See City of Dearborn Heights Act 345 Police & Fire Ret.

                                  10   Sys. v. Align Tech., Inc., No. 12–CV–06039–LHK, 2013 WL 2368059, at *4 (N.D. Cal. May 29,

                                  11   2013) (finding typicality requirement met when proposed lead plaintiff “purchased [the

                                  12   defendant’s] common stock during the Class Period, allegedly in reliance upon [the d]efendants’
Northern District of California
 United States District Court




                                  13   purported false and misleading statements, and alleged[ly] suffered damages as a result”).

                                  14          The test for adequacy asks whether the class representative and counsel “have any conflicts

                                  15   of interest with other class members” and whether the class representative and his counsel will

                                  16   “prosecute the action vigorously on behalf of the class.” Staton v. Boeing Co., 327 F.3d 938, 957

                                  17   (9th Cir. 2003). Here, there is no indication of conflicts between the Ferraro Group and other class

                                  18   members, nor is there evidence that the Ferraro Group is subject to any unique defenses. See

                                  19   Ferraro Opp’n at 8. Accordingly, the Court finds that, for purposes of lead plaintiff appointment,

                                  20   the Ferraro Group has made a showing satisfying the adequacy requirements of Rule 23(a).

                                  21      B. No other purported class member has rebutted the presumption.
                                  22          Having established that the Ferraro Group has the greatest financial stake and satisfies the

                                  23   requirements of Rule 23(a), the Ferraro Group is presumptively the most adequate plaintiff to

                                  24   represent the class. This presumption may be rebutted only upon proof by a member of the

                                  25   purported plaintiff class that the Ferraro Group either (1) “will not fairly and adequately protect

                                  26   the interests of the class,” or (2) “is subject to unique defenses that render [it] incapable of

                                  27   adequately representing the class.” 15 U.S.C. § 78u–4(a)(3)(3)(B)(iii)(II). The Court finds that no

                                  28                                                       8
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   purported class member has come forward with such evidence to rebut the presumption in favor of

                                   2   the Ferraro Group.

                                   3           The Court finds unpersuasive NSHEPP’s arguments that the lack of clarity around the

                                   4   Ferraro Family Foundation’s “assets, leadership structure, voting procedures, [and] litigation

                                   5   experience” renders the Ferraro Group an inadequate class representative. See ECF No. 57–58.

                                   6   NSHEPP argues instead that its appointment as lead plaintiff would satisfy “PSLRA’s purpose,”

                                   7   because it is an institutional investor with a large financial interest in the litigation. See NSHEPP

                                   8   Opp’n at 2–5. But “Congress enacts statutes, not purposes,” and here, “the Reform Act provides

                                   9   in categorical terms that the only basis on which a court may compare plaintiffs competing to

                                  10   serve as lead is the size of their financial stake in the controversy.” Id. at 732. As the Ninth

                                  11   Circuit has cautioned, courts “may not depart from the statutory text because they believe some

                                  12   other arrangement would better serve the legislative goals.” Id. The Ninth Circuit has explicitly
Northern District of California
 United States District Court




                                  13   rejected NSHEPP’s argument, and the Court thus finds that NSHEPP has failed to rebut the

                                  14   presumption favoring the Ferraro Group as lead plaintiff.

                                  15           Similarly, the Court rejects BCERF’s argument that neither the Ferraro Group nor

                                  16   NSHEPP should be appointed as lead plaintiff. ECF No. 58. BCERF’s claim appears to be

                                  17   premised on the Ferraro Group’s and NSHEPP’s joint stipulation to serve as co-lead plaintiffs,

                                  18   ECF No. 54, which the Court denied, ECF No. 55. BCERF fails to show how the rejected

                                  19   stipulation shows that the Ferraro Group “will not fairly and adequately protect the interests of the

                                  20   class.” ECF No. 58 at 1–3; see 15 U.S.C. § 78u–4(a)(3)(B)(iii)(II)(aa). The Court does not

                                  21   consider the joint stipulation to be evidence rebutting the presumption in favor of the Ferraro

                                  22   Group as lead plaintiff.

                                  23           Accordingly, the Court concludes that the presumption that the Ferraro Group is the most

                                  24   adequate lead plaintiff has not been rebutted. The Court therefore need not proceed to consider

                                  25   the motion of the movant with the next largest financial stake. See In re Cavanaugh, 306 F.3d at

                                  26   730–31. “So long as the plaintiff with the largest losses satisfies the typicality and adequacy

                                  27   requirements, [that plaintiff] is entitled to lead plaintiff status, even if the district court is

                                  28                                                         9
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   convinced that some other plaintiff would do a better job.” Id. at 732. Thus, the Court appoints

                                   2   the Ferraro Group to be lead plaintiff group in this action.

                                   3      C. The Ferraro Group’s choice of Lead Counsel is reasonable.
                                   4          The PSLRA provides that “[t]he most adequate plaintiff shall, subject to the approval of

                                   5   the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u–4(a)(3)(B)(v). The

                                   6   decision of lead counsel belongs to the lead plaintiff. In re Cavanaugh, 306 F.3d at 734 n.14. The

                                   7   Ferraro Group has chosen the law firm of Levi & Korsinsky, LLP (“Levi & Korsinsky”). The

                                   8   Court has reviewed the firm’s resume, ECF No. 19 (“McCall Decl.”), Ex. D, and is satisfied that

                                   9   the lead plaintiff has made a reasonable choice of counsel. Accordingly, the Court defers to the

                                  10   Ferraro Group’s choice in counsel.

                                  11   IV. CONCLUSION
                                  12          For the reasons stated above, the Court appoints the Ferraro Group as the lead plaintiff in
Northern District of California
 United States District Court




                                  13   this action and approves the Ferraro Group’s selection of Levi & Korsinsky as lead counsel. The

                                  14   Court accordingly GRANTS the Ferraro Group’s motion, ECF No. 17, and DENIES BCERF’s

                                  15   motion, ECF No. 24 (renewed as ECF No. 58), Melucci’s motion, ECF No. 29, and NSHEPP’s

                                  16   motion, ECF No. 32.

                                  17          To ensure efficiency, the Court adopts the following protocols. Other than Levi &

                                  18   Korsinsky, no other law firms shall work on this action for the putative class without prior

                                  19   approval of the Court. Motions for approval of additional Plaintiffs’ counsel shall identify the

                                  20   additional Plaintiffs’ counsel and their background, the specific proposed tasks, and why Levi &

                                  21   Korsinsky cannot perform these tasks. The Court further orders that any billers who will seek fees

                                  22   in this case, including staff, consultants, and experts, shall maintain contemporaneous billing

                                  23   records of all time spent litigating this case. By “contemporaneous,” the Court means that an

                                  24   individual’s time spent on a particular activity should be recorded no later than seven days after

                                  25   that activity occurred. Mr. Adam C. McCall shall review and approve attorneys’ fees and costs

                                  26   each month and strike any duplicative or unreasonable fees and costs.

                                  27

                                  28                                                     10
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
                                   1   IT IS SO ORDERED.

                                   2   Dated: October 7, 2019

                                   3                                         ______________________________________
                                                                              LUCY H. KOH
                                   4                                          United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          11
                                       Case No. 19-CV-01372-LHK
                                       ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL
